Citation Nr: 0007281	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether rating decisions of September 15, 1953, and 
April 15, 1954, which denied entitlement to service 
connection for residuals of a fracture of the left shoulder, 
involved clear and unmistakable error.

2.  Whether a rating decision of December 1, 1993, which 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for a 
left shoulder disorder, involved clear and unmistakable 
error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from June 1946 to June 
1949.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that a rating decision in August 1999 granted 
entitlement to service connection for thoracic outlet 
syndrome of the left shoulder, and the issue on appeal is 
whether prior final rating decisions, by failing to grant 
that benefit, involved clear and unmistakable error. 


FINDINGS OF FACT

1.  Rating decisions of September 15, 1953, and April 15, 
1954, which denied entitlement to service connection for 
residuals of a fracture of the left shoulder, were a 
reasonable exercise of adjudicatory judgment, in finding no 
aggravation of a pre-service injury.  

2.  A rating decision of December 1, 1993, which found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a left 
shoulder disorder, correctly applied the laws and regulations 
to the facts of the case.  


CONCLUSION OF LAW

Rating decisions of September 15, 1953, April 15, 1954, and 
December 1, 1993, did not involve clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991) (renumbered in 1991).

The veteran contends that prior final rating decisions by the 
RO, which did not grant service connection for left thoracic 
outlet syndrome, were clearly and unmistakably erroneous. 

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before 
March 1, 1999) (Court) has propounded a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error".  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. App. 
at 313 (1992) (en banc) (emphasis in the original).  

I.  Decisions in 1953 and 1954

The relevant evidence of record at the time of the rating 
decisions in September 1953 and April 1954 was the same and 
consisted of:  The veteran's separation qualification record; 
his service medical records; a report by a private physician; 
and an application for compensation or pension.  

The separation qualification record showed a military 
occupation of auto mechanic.

The service medical records included a pre-induction 
examination report in July 1945, which showed that the 
veteran had sustained a fracture of the left shoulder in 
April 1945, which was not considered disabling.  A chest 
X-ray at that time showed that the veteran had recently 
recovered from a chest injury.  

The service medical records also revealed that, in April 
1946, the veteran complained of pain in the chest.  It was 
noted that his chest was crushed in a coal mine about a year 
earlier.  An X-ray showed very slight residual angulation in 
the anterior portions of the 2nd and 3rd ribs on the right 
side and the 1st and 2nd ribs on the left side, apparently 
residual to an old fracture; there was no significant 
deformity of the thoracic cage.  

In January 1948, the veteran was referred to an orthopedic 
clinic for evaluation of pain in the left shoulder and chest, 
residual from an old injury.  When seen in February 1948, the 
veteran gave a history of injuries in April 1945 in a coal 
mine accident, including fracture of his left shoulder and 
three ribs.  He complained of pain and aching of the left 
shoulder.  

On examination, engorged veins over the anterior left 
shoulder, arm, and forearm, were noted.  The pulse 
disappeared on maintained abduction; on lowering the arm, the 
skin flushed and the veins engorged.  The lateral margin of 
the clavicle seemed to be hardened.  The impressions were 
possible first rib or scalenus syndrome and blockage of 
venous return.  On X-rays, no cervical rib was demonstrated.  
There appeared to be some anomaly of the costal cartilages of 
the first rib.  On the left, a bony strip connected the 
second rib to a portion of the calcified costal cartilage 
above.  

At an examination for service separation in June 1949, no 
significant abnormality of the bones, joints, or muscles of 
the extremities was noted. 

Service medical records were entirely negative for any injury 
to the left shoulder region or left upper extremity.  

In June 1953, Dr. W. S. K. reported that he had examined the 
veteran and found:  Prominent veins over the left shoulder; 
blood pressure of 140/80 in the right arm and 100/70 in the 
left arm; a pulse which was weaker on the left; difficulty in 
using the left arm above the head; the left arm became numb 
and cyanotic when used to any extent.  The physician stated, 
"man states this occurred while in Army in 1949."

The rating decision of September 1953 noted that, "service 
records are silent with respect to any aggravating trauma 
during service and discharge examination reveals no 
musculoskeletal defects or respiratory condition."

The veteran contends that the possible "scalenus syndrome" 
found by the service department physician in 1948 was the 
same condition as thoracic outlet syndrome, which was 
diagnosed years after service.  He further contends that his 
duties as an auto mechanic caused him to develop thoracic 
outlet syndrome on the left, which was a new disorder, 
unrelated to the preservice fracture of his left shoulder.  
However, at the time of the rating decisions in September 
1953 and April 1954, there were no clinical findings to 
support the contentions which the veteran has now made in 
connection with his CUE claims.  In addition, on his 
application for compensation or pension, received in June 
1953, the veteran did not fill in the section of the form for 
"nature of diseases or injuries for which claim is made and 
date each began", so it was not unreasonable for the RO to 
frame the issue as entitlement to service connection for 
residuals of a left shoulder fracture.  

In asserting that the rating decisions of September 1953 and 
April 1954 involved CUE, the veteran is, in reality, only 
disagreeing with the way the evidence was evaluated at that 
time.  He is arguing that the adjudicator should have found 
that he manifested a vascular condition while on active duty 
and that such vascular condition was a new disorder separate 
and distinct from any residuals of the coal mine accident 
prior to service.  However, the Board points out that the 
adjudicator or fact finder must base its decision on the 
evidence presented, and the evidence did not compel such a 
finding to the exclusion of any contrary finding by the fact 
finder in 1953 or 1954.  There was no medical evidence in the 
record as of 1953 or 1954 that the veteran had some 
additional disability in service that existed separate and 
apart from the residuals of the injury he had prior to 
service or that it represented in service an aggravation of a 
preservice condition.  In point of fact, the veteran's claim 
was finally allowed in 1999 on recent medical evidence 
associated with a reopened claim in 1997 that the thoracic 
outlet syndrome dated from the original preservice injury in 
1945 and that it was reasonable to expect that exercises in 
the military or work as a mechanic in the military would have 
aggravated the preservice condition.  Reference was made to a 
1998 statement from Logan E. Watson that the veteran had been 
reassigned to light duties in service because of physical 
limitation.  

The final determination allowing the veteran's claim was 
based on opinion and the exercise of adjudicatory judgment.  
The evidence prior thereto did not compel or permit only one 
finding:  a finding of aggravation of the preservice 
condition.

The Board also points out that the veteran has raised many 
arguments pertaining to how the selective service officials 
or the military and the medical personnel in essence 
mistreated him and caused him further injury.  However, such 
arguments have no bearing on the claim of CUE;  rather, the 
current CUE claim is only concerned with whether the RO 
committed such error in its adjudication of the case.  

Again, the veteran has argued that, in light of the evidence 
received in 1998, it can be seen that the rating decisions in 
1953 and 1954 were in error.  However, a determination of CUE 
must be made on the facts which were of record or were known 
at the time of the prior adjudication, and, even if it might 
be said, with the benefit of hindsight, that the prior 
determination was in error or could have been otherwise, such 
error was not undebatable or manifestly obvious and was thus 
not CUE.  For these reasons, the Board concludes that the 
rating decision of September 15, 1953 and the rating decision 
of April 15, 1954, did not involve CUE.  38 C.F.R. 
§ 3.105(a).  

II.  1993 Decision

The law provides (and provided in 1993) that, except as 
provided in § 5108, when a claim is disallowed by an agency 
of original jurisdiction, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

Applicable regulations provide (and provided in 1993) that 
"new and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

At the time of the rating decision in December 1993 which the 
veteran claims involved CUE, the additional evidence added to 
the record since April 1954 included a report of VA 
hospitalization in April-May 1957, statements by the veteran, 
and VA treatment records.  

A summary of VA hospitalization in May 1957 reported 
diagnoses of hypertrophy of shoulder girdle muscles, due to 
occupation, and compression of the subclavian artery, 
bilaterally, due to hypertrophy of shoulder girdle muscles.   

In a statement of August 1983, the veteran said that thoracic 
outlet "blockage" on the left side was seen during VA 
hospitalization in 1957 and was present when he was examined 
in service in 1948.  In March 1993, the veteran stated that a 
private physician told him in 1970 that he had "thoracic 
outlet".  

VA treatment records showed that, in June 1985, the veteran 
complained of pain in the left shoulder.  The physician noted 
that there was decreased circulation in the left arm.  In 
August 1987, a finding of generalized arthritis of joints was 
made.

In August 1989, the veteran's past medical history was noted 
to include a severe crush injury at age 24 years, with 
fracture of most ribs, collapse of the left lung, and 
numerous other musculoskeletal injuries.  His past medical 
history also included thoracic outlet syndrome "for quite 
some time."  

In February 1991, the veteran complained that his left arm 
changed color from pink to red.  The assessment was 
arteriosclerotic heart disease/arthritic problems.  

In December 1993, the veteran complained of left arm pain and 
numbness.  A history of an acromioclavicular injury years ago 
was noted.  

The Board notes that none of the additional medical evidence 
related a post service diagnosis of thoracic outlet syndrome 
to the veteran's period of active service.  The additional 
medical evidence was thus not "material".  The veteran, as a 
layman, was not qualified to offer an opinion on a question 
of medical diagnosis or medical causation, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992), and so his 
statements lacked probative value and were not material.  The 
Board finds that the rating decision in December 1993, which 
found that new and material evidence had not been presented 
or secured, was correct and did not involve any error, much 
less CUE.  38 C.F.R. § 3.105(a).  


ORDER

Rating decisions of September 15, 1953, April 15, 1954, and 
December 1, 1993, not having involved clear and unmistakable 
error, the appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

